      Case 4:19-cv-00010-CDL-MSH Document 126 Filed 07/30/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

ANGELO BERNARD BANKS,                  *

       Plaintiff,                      *

vs.                                    *
                                               CASE NO. 4:19-CV-10 (CDL)
MARY HUGHES-TERRY, et al.,             *

       Defendants.                     *


                                 O R D E R

       After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

May 24, 2021 is hereby approved, adopted, and made the Order of

the Court to the extent described below.

       Defendants    filed   their    motion   for   summary   judgment    on

December 30, 2020.        Defs.’ Mot. for Summ. J., ECF No. 99.            On

February 23, 2021, Plaintiff filed a motion to reopen discovery,

seeking     to   compel   discovery     and    impose   sanctions   against

Defendants.      Mot. for Extension of Time to Complete Disc., ECF No.

113.     The Magistrate Judge denied this motion.          Order (Apr. 5,

2021), ECF No. 118.       Plaintiff then filed a motion to set aside

the Magistrate Judge’s denial of his motion to reopen discovery.

Mot. to Set Aside J., ECF No. 123.         He also filed a motion to stay

the Court’s ruling on Defendants’ motion for summary judgment

pending the resolution of his motion to set aside the Magistrate
    Case 4:19-cv-00010-CDL-MSH Document 126 Filed 07/30/21 Page 2 of 3



Judge’s denial.    Mot. to Stay Defs.’s Mot. for Summ. J., ECF No.

122.

       The Magistrate Judge issued an Order and Recommendation in

which he denied Plaintiff’s motion to set aside and motion to stay

and recommended granting Defendants’ motion for summary judgment.

Order & Recommendation (May 24, 2021), ECF No. 124.             Plaintiff

filed untimely objections, contending in part that the Court should

have reviewed the Magistrate Judge’s denial of his motion to reopen

discovery before the Magistrate Judge issued a recommendation on

the motion for summary judgment.

       To the extent that Plaintiff intended to appeal the Magistrate

Judge’s order denying the motion to reopen discovery by filing his

motion to set aside judgment and motion to stay, the Court affirms

that order for the reasons explained in the Magistrate Judge’s

Order and Recommendation.     See Order & Recommendation 3-7.       Under

28 U.S.C. § 636(b)(1)(A), the Court may designate a Magistrate to

hear and determine any pretrial matter except certain enumerated

matters.     If the Magistrate determines a pretrial matter, the

district judge “may reconsider” that decision “where it has been

shown that the magistrate judge's order is clearly erroneous or

contrary to law.”     Id.   Plaintiff has not demonstrated that the

Magistrate Judge’s order was clearly erroneous or contrary to law.

As such, to the extent he intended to appeal that order, his

motions are denied.


                                    2
   Case 4:19-cv-00010-CDL-MSH Document 126 Filed 07/30/21 Page 3 of 3



     The Court considered Plaintiff’s objections to the Report and

Recommendation that summary judgment be granted and finds that

they lack merit.   Accordingly, summary judgment is granted to the

extent stated in the Magistrate Judge’s Report and Recommendation.

     IT IS SO ORDERED, this 30th day of July, 2021.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   3
